DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on June 21, 2022.
Claims 1, 3-5, 7-9, 11 and 12 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li  (US 2018/ 0367635 A1) et al. (UPS 2014/0066074), in view of Pelletier et al. (US 2006/0104266). 

As per Claim 1 Li teaches a method of compression processing, applicable for cellular networks, comprising:
 determining a state of a to-be-transmitted Ethernet packet header (Paragraph 0028,0068,  0081, 0097, 0139 determined by the controller according to the first compression parameter to-be-transmitted information into a packet, and transmit the packet to the gateway. The electrical transceiver may be an Ethernet network interface controller (NIC). A compression method field (designated as CMF) has a length of 8 bits, and FLEVEL is used to indicate a compression level, and is carried in each compression packet header.)); and 
processing, based on the state of the to-be-transmitted Ethernet packet header, data of the to-be-transmitted Ethernet packet header, wherein the state of the Ethernet packet header includes at least one of the following (Paragraph 0011, 0028, 0037, 0068 processing, by the gateway, to-be-transmitted information according to the first compression parameter, and sending the processed information to the controller): 
a non-compression order and a compression order (Paragraph 0022, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table), 
Li may not explicitly disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order,
wherein packets in the compression order and packets in the non-compression order are in different formats.
Pelletier disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order (Paragraph 0011, 0016, 0025, 0033, 0074, 0080, 0146 various functions such as non-compression functions and non-decompression functions can be distributed or separated to other nodes or devices, or even networks (e.g., core network and radio access network). Moreover, even the header compression functions and the decompression functions can be distributed over plural nodes and/or devices. Packet types and formats that are allowed may vary from one mode to the other. The robustness characteristics of the header compression scheme over a channel with relatively high bit error rates, with no or limited link retransmissions and with no or limited feedback capability. The Unidirectional mode (U-mode) is used at the beginning of any ROHC compression before any transition to other modes may occur. the compressor includes a header compression state machine. The header compression state machine performs transitions among compression states such as the following compression states: An "independent" or independently encoded" is a frame can properly decompressed without having received any other frame. Independently coded frames are frames for which the media is coded based only on a single original frame--e.g. a still image compressed using JPEG or a MPEG-4 I frame.).
wherein packets in the compression order and packets in the non-compression order are in different formats (Paragraph 0018, 0045, 0074 For ROHC compression, the three compressor states are the Initialization and Refresh (IR), First Order (FO), and Second Order (SO) states. The compressor starts in the lowest compression state (IR) and transits gradually to higher compression states. The MPEG encoded video uses three different frame formats: Format I frame (Intra frames), which are coded as a still image, provide random access, and have only moderate compression; Format P frames (predicted frames), which are predicted from the most recently decoded I or P frame; and Format B (bidirectional frames), which provide the highest amount of compression but require the closest two I or P frames for prediction. A lost "I" format frame affects at least a whole group of pictures (GOP), and B frames require an additional P frame to be correctly decoded. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include a first order compression state (FO); and, a second order compression state (SO). (See Pelletier Paragraph 0090). 


2.  (Cancelled)

As per Claim 3 Li - Pelletier teaches the method of claim 1, wherein information carried in a format of the Ethernet packet header includes at least one of the following: context identification and indication of whether the header is compressed (Paragraph 0113 the gateway may also add identification information (indicating whether the dynamic compression rule is supported) into capability negotiation of a hello message in an initial NETCONF phase (that is, a phase prior to a four-layer protocol shown in FIG. 1), to notify the controller whether the gateway supports the dynamic compression rule. ).

As per Claim 4 Li - Pelletier teaches the method of claim 3, wherein the format of the Ethernet packet header is at least one of the following: packets in the compression order and packets in the non-compression order being in different formats; or the packets in the compression order and the packets in the non-compression order being in a same format, and values of identification bits of the packets in the compression order being different from values of identification bits of the packets in the non-compression order by at least one bit (Paragraph 0068, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table, whether the gateway supports the compression parameters included in the second compression parameter.  A compression method field (designated as CMF) has a length of 8 bits, and represents a compression method (designated as CM), a compression level, and is carried in each compression packet header.).

As per Claim 5 Li teaches a method of decompression processing, applicable for cellular, networks, comprising: 
receiving Ethernet data (Paragraph 0028,0068,  0081, 0097, 0139 determined by the controller according to the first compression parameter to-be-transmitted information into a packet, and transmit the packet to the gateway. The electrical transceiver may be an Ethernet network interface controller (NIC). A compression method field (designated as CMF) has a length of 8 bits, and FLEVEL is used to indicate a compression level, and is carried in each compression packet header.)); and
 determining a decompression state, and processing data of an Ethernet packet header based on the decompressed state, wherein the decompression state includes at least one of the following(Paragraph 0011, 0028, 0037, 0068  processing, by the gateway, to-be-transmitted information according to the first compression parameter, and sending the processed information to the controller): a no context state and a context state (Paragraph 0022, 0137  Context state is the external data the gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table),
 Li may not explicitly disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order,
wherein packets in the compression order and packets in the non-compression order are in different formats.
Pelletier disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order (Paragraph 0011, 0016, 0025, 0033, 0074, 0080, 0146 various functions such as non-compression functions and non-decompression functions can be distributed or separated to other nodes or devices, or even networks (e.g., core network and radio access network). Moreover, even the header compression functions and the decompression functions can be distributed over plural nodes and/or devices. Packet types and formats that are allowed may vary from one mode to the other. The robustness characteristics of the header compression scheme over a channel with relatively high bit error rates, with no or limited link retransmissions and with no or limited feedback capability. The Unidirectional mode (U-mode) is used at the beginning of any ROHC compression before any transition to other modes may occur. the compressor includes a header compression state machine. The header compression state machine performs transitions among compression states such as the following compression states: An "independent" or independently encoded" is a frame can properly decompressed without having received any other frame. Independently coded frames are frames for which the media is coded based only on a single original frame--e.g. a still image compressed using JPEG or a MPEG-4 I frame.).
wherein packets in the compression order and packets in the non-compression order are in different formats (Paragraph 0018, 0045, 0074 For ROHC compression, the three compressor states are the Initialization and Refresh (IR), First Order (FO), and Second Order (SO) states. The compressor starts in the lowest compression state (IR) and transits gradually to higher compression states. The MPEG encoded video uses three different frame formats: Format I frame (Intra frames), which are coded as a still image, provide random access, and have only moderate compression; Format P frames (predicted frames), which are predicted from the most recently decoded I or P frame; and Format B (bidirectional frames), which provide the highest amount of compression but require the closest two I or P frames for prediction. A lost "I" format frame affects at least a whole group of pictures (GOP), and B frames require an additional P frame to be correctly decoded. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include a first order compression state (FO); and, a second order compression state (SO). (See Pelletier Paragraph 0090). 

6.  (Cancelled)

As per Claim 7 Li - Pelletier teaches the method of claim 5, wherein information carried in a format of the Ethernet packet header includes at least one of the following: context identification and indication of whether the header is compressed (Paragraph 0113 the gateway may also add identification information (indicating whether the dynamic compression rule is supported) into capability negotiation of a hello message in an initial NETCONF phase (that is, a phase prior to a four-layer protocol shown in FIG. 1), to notify the).

As per Claim 8 Li - Pelletier teaches the method of claim 7, wherein the format of the Ethernet packet header is at least one of the following: packets in a compression order and packets in a non-compression order being in different formats; or the packets in the compression order and the packets in the non-compression order being in a same format, and values of identification bits of the packets in the compression order being different from values of identification bits of the packets in the non-compression order by at least one bit (Paragraph 0068, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table, whether the gateway supports the compression parameters included in the second compression parameter.  A compression method field (designated as CMF) has a length of 8 bits, and represents a compression method (designated as CM), a compression level, and is carried in each compression packet header.).

As per Claim 9 Li teaches a compression side device comprising a processor, applicable for cellular, networks,  and a memory for storing computer programs capable of running on the processor,  wherein the memory is configured to store computer programs, and the processor is configured to call and run the computer programs stored in the memory to:
 determine a state of a to-be-transmitted Ethernet packet header, and process, based on the state of the to-be-transmitted Ethernet packet header, data of the to-be-transmitted Ethernet packet header(Paragraph 0028,0068,  0081, 0097, 0139 determined by the controller according to the first compression parameter to-be-transmitted information into a packet, and transmit the packet to the gateway. The electrical transceiver may be an Ethernet network interface controller (NIC). A compression method field (designated as CMF) has a length of 8 bits, and FLEVEL is used to indicate a compression level, and is carried in each compression packet header.));
 wherein the state of the Ethernet packet header includes at least one of the following (Paragraph 0011, 0028, 0037, 0068  processing, by the gateway, to-be-transmitted information according to the first compression parameter, and sending the processed information to the controller):
a non-compression order and a compression order (Paragraph 0022, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table), 
Li may not explicitly disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order,
wherein packets in the compression order and packets in the non-compression order are in different formats.
Pelletier disclose wherein determining the state of the to-be-transmitted Ethernet packet header includes: when acknowledgement information is received, transforming from the non- compression order to the compression order or transforming from the compression order to the non-compression order (Paragraph 0011, 0016, 0025, 0033, 0074, 0080, 0146 various functions such as non-compression functions and non-decompression functions can be distributed or separated to other nodes or devices, or even networks (e.g., core network and radio access network). Moreover, even the header compression functions and the decompression functions can be distributed over plural nodes and/or devices. Packet types and formats that are allowed may vary from one mode to the other. The robustness characteristics of the header compression scheme over a channel with relatively high bit error rates, with no or limited link retransmissions and with no or limited feedback capability. The Unidirectional mode (U-mode) is used at the beginning of any ROHC compression before any transition to other modes may occur. the compressor includes a header compression state machine. The header compression state machine performs transitions among compression states such as the following compression states: An "independent" or independently encoded" is a frame can properly decompressed without having received any other frame. Independently coded frames are frames for which the media is coded based only on a single original frame--e.g. a still image compressed using JPEG or a MPEG-4 I frame.).
wherein packets in the compression order and packets in the non-compression order are in different formats (Paragraph 0018, 0045, 0074 For ROHC compression, the three compressor states are the Initialization and Refresh (IR), First Order (FO), and Second Order (SO) states. The compressor starts in the lowest compression state (IR) and transits gradually to higher compression states. The MPEG encoded video uses three different frame formats: Format I frame (Intra frames), which are coded as a still image, provide random access, and have only moderate compression; Format P frames (predicted frames), which are predicted from the most recently decoded I or P frame; and Format B (bidirectional frames), which provide the highest amount of compression but require the closest two I or P frames for prediction. A lost "I" format frame affects at least a whole group of pictures (GOP), and B frames require an additional P frame to be correctly decoded. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to include a first order compression state (FO); and, a second order compression state (SO). (See Pelletier Paragraph 0090). 

10.  (Cancelled)

As per Claim 11 Li – Pelletier teaches the compression side device of claim 9, wherein information carried in a format of the Ethernet packet header includes at least one of the following: context identification and indication of whether the header is compressed (Paragraph 0113 the gateway may also add identification information (indicating whether the dynamic compression rule is supported) into capability negotiation of a hello message in an initial NETCONF phase (that is, a phase prior to a four-layer protocol shown in FIG. 1), to notify the controller whether the gateway supports the dynamic compression rule. ).

As per Claim 12 Li - Pelletier teaches the compression side device of claim 11, wherein the format of the Ethernet packet header is at least one of the following: packets in the Compression order and packets in the Non-compression order being in different formats; or the packets in the compression order and the packets in the non-compression order being in a same format, and values of identification bits of the packets in the compression order being different from values of identification bits of the packets in the non-compression order by at least one bit. (Paragraph 0068, 0137 The gateway sequentially determines, in descending order of priorities of compression parameters included in the second compression parameter table, whether the gateway supports the compression parameters included in the second compression parameter.  A compression method field (designated as CMF) has a length of 8 bits, and represents a compression method (designated as CM), a compression level, and is carried in each compression packet header.). 


Response to Argument(s)
Applicant's argument(s) filed on June 21, 2022 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.


Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468